Citation Nr: 0520002	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In connection with his appeal, the veteran was afforded VA 
examinations in January 2003 and April 2003.  They were 
conducted by the same VA physician.  The examining physician 
opined that the veteran's heart condition and hypertension 
were not related to service.  In reaching this opinion, the 
examining physician noted that, while the veteran claimed 
treatment during service for hypertension, his service 
medical records did not document treatment for hypertension 
and there is no medical evidence of diastolic pressure of 90 
or above until recent years.  However, a review of the 
service medical records reflects a blood pressure reading of 
120/90 while sitting during outpatient treatment in October 
1969.  Assessment at that time was borderline hypertension.  
The 2003 VA examination report contains no discussion of this 
reading or assessment.  

On remand, the claims folder should be forwarded to the VA 
examiner that conducted the January and April 2003 
examinations for comment on the relationship if any between 
the October 1969 blood pressure readings and any currently 
diagnosed hypertension or heart condition.    

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession and to provide the 
names and addresses of all medical care 
providers who have treated or evaluated 
the veteran for his claimed hypertension 
and heart condition since December 2003.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all pertinent records identified but 
not provided by the veteran.  If the RO 
or the AMC is unable to obtain any such 
records, it should so inform the veteran 
and request him to obtain the outstanding 
records.

3.  Thereafter, the RO or the AMC should 
forward the claims folder to the VA 
examiner who conducted the January and 
April 2003 examinations.  The examiner 
should again be requested to provide an 
opinion with respect to the veteran's 
hypertension and heart disease as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the disorder originated in service or is 
otherwise etiologically related to 
service.  The supporting rationale for 
all opinions expressed must also be 
provided and should specifically address 
the assessment of borderline hypertension 
in service.  

4.  If the VA examiner who conducted the 
January and April 2003 VA examinations is 
unavailable or otherwise unable to render 
the requested opinion, the RO or the AMC 
should arrange for the claims folder to 
be reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required 
opinions and supporting rationale.  

5.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).

	


                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



